DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-4 and 6-20 are pending, claims 2 and 5 are canceled, and claims 14-20 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. US20200329505A1, hereinafter Shan in view of Chang et al. US 20200374966 A1, hereinafter Chang.
Regarding claim 1, Shan teaches a method performed by a wireless device in a wireless communication system (Shan: Summary), the method comprising: 
initiating a Early Data Transmission (EDT) in a Random Access (RA) procedure (Shan: para. [0148] initiate early data transmission (EDT for short) in an initial phase, that is, whether to perform data transmission in a random access process); 
generating a first data packet for a Message 3 (MSG3) in the RA procedure; 
(Shan: para. [0138] UE determines, based on a coverage level and an uplink data amount of the UE, whether to perform EDT. If the data amount is greater than a data amount control threshold of the current coverage level, the UE initiates a conventional random access procedure. If the data amount is less than or equal to a data amount control threshold of the current coverage level, the UE initiates an EDT procedure in a next step 1. Para. [0139] 1: The UE initiates random access, and indicates, by using a preamble, that early data transmission is to be performed in the current random access process. This means that the UE uses a specific random access resource to initiate the random access, and further indicates that this random access is an EDT procedure)
receiving a RA response message including a UL grant in response to a RA Preamble associated with the EDT(Shan: para. [0140] 2: The base station returns a random access response (RAR), which carries an uplink resource. The base station replies with the RAR based on the random access preamble sent by the UE, and adds, to the RAR, a resource (UL grant) used for uplink data transmission); 
determining that the UL grant provided in the RA Response message is not for the EDT (Shan: para. [0138] UE determines, based on a coverage level and an uplink data amount of the UE, whether to perform EDT. If the data amount is greater than a data amount control threshold of the current coverage level, the UE initiates a conventional random access procedure. Para. [0141] If the UL grant is insufficient to carry uplink data, the UE sends a conventional RRC connection setup request message, to start to set up an RRC connection. In other words, the UE in this determination step determines whether the UL grant is for EDT or not for EDT, by comparing if the data amount is greater than a data amount control threshold of the current coverage level. If UE determines that data amount is greater than a data amount control threshold (which is not for EDT), then the UE will initiates a conventional random access procedure); 
updating the first data packet to a second data packet for the MSG3 in the RA procedure (Shan: para. [0164] when the MAC entity sends the RRC message including the to-be-transmitted data, and finds that the configured uplink resource is insufficient to transmit the RRC message including the to-be-transmitted data, the MAC entity needs to indicate to the RRC entity that the conventional RRC message needs to be sent. Para. [0165-0166] Step 8: After receiving the indication information indicating that data cannot be transmitted in the random access process, the RRC entity generates an RRC message that does not include the to-be-transmitted data, that is, generates a conventional RRC message, and sends the conventional RRC message to the MAC entity); and 
continuing the RA procedure based on the MSG3 with the second data packet (Shan: para. [0138] UE determines, based on a coverage level and an uplink data amount of the UE, whether to perform EDT. If the data amount is greater than a data amount control threshold of the current coverage level, the UE initiates a conventional random access procedure. Para. [0141] If the UL grant is insufficient to carry uplink data, the UE sends a conventional RRC connection setup request message, in the message 3, to start to set up an RRC connection.).
It is noted that Shan does not explicitly disclose: initiating a User Plane-Early Data Transmission (UP-EDT) in a Random Access (RA) procedure; receiving a RA response message including a UL grant in response to a RA Preamble associated with the UP-EDT; determining that the UL grant provided in the RA Response message is not for the UP- EDT.
However, Chang from the same or similar fields of endeavor teaches the use of: initiating a User Plane-Early Data Transmission (UP-EDT) in a Random Access (RA) procedure (Chang: para. [0054 & 0070-0071] the EDT procedure is based on the user plane solution, then user data and an RRC message are multiplexing and assembled on a medium access control (MAC) layer to form the same MAC protocol data unit (PDU) for transmission);
receiving a RA response message including a UL grant in response to a RA Preamble associated with the UP-EDT; determining that the UL grant provided in the RA Response message is not for the UP- EDT (Chang: [0105 & 0109] and Fig. 1B when the UE is using the user plane solution, and Para. [0054 & 00105-109 & 0042 & 0048-0051 & 0070-0071] user plane solution Step S170: perform fallback to a non-EDT procedure, after receiving the RAR, the UE judges whether the uplink grant in the RAR is sufficient to accommodate an entire small data packet, if not, then the UE falls back to a conventional non-EDT procedure, namely, does not include the small data packet in a Msg3 for transmission together. That is, only an RRC message is transmitted in the Msg3 to request RRC connection setup/resumption and hope to transmit data after the RRC connection setup/resumption). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Chang in the method of Shan.  One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT procedure if it is determined according to the received RAR that EDT transmission cannot be performed (Chang: para. [0006]).

Regarding claim 3, Shan and Chang teach the method of claim 1, wherein the first data packet includes information for the UP-EDT in which data transmission is performed via the MSG3 of the RA procedure (Shan: para. [0138] UE determines, based on a coverage level and an uplink data amount of the UE, whether to perform EDT. If the data amount is less than or equal to a data amount control threshold of the current coverage level, the UE initiates an EDT procedure in a next step 1. Para. [0139] 1: The UE initiates random access, and indicates, by using a preamble, that early data transmission is to be performed in the current random access process. This means that the UE uses a specific random access resource to initiate the random access, and further indicates that this random access is an EDT procedure) Or (Chang: para. [0049-0051] 2. A base station receives the EDT-specific preamble on the EDT-specific PRACH resource and recognizes that the UE is initiating an EDT procedure), and 
UP-EDT (Chang: para. [0055-0059] UE performs fallback in the following three cases: case 1: the Msg4 received by the UE (in the aforementioned step 4 or 5) is an RRC connection setup message, which instructs the UE to setup a new RRC connection; [0057] case 2: the Msg4 received by the UE (in the aforementioned step 4 or 5) is an RRC connection resume message, which instructs the UE to resume a previous RRC connection; [0058] case 3: the size of the uplink grant in the RAR received by the UE (in the aforementioned step 3) is insufficient to accommodate an entire transport block including the small data packet. Preferably, the entire transport block including the small data packet refers to the entire transport block including small data and the RRC message in the Msg3 and a corresponding MAC header. Alternatively, the entire transport block including the small data packet refers to a small data Packet Data Convergence Protocol (PDCP) service data unit (SDU) or a PDCP PDU and the RRC message). One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT procedure if it is determined according to the received RAR that EDT transmission cannot be performed (Chang: para. [0006]).

Regarding claim 4, Shan and Chang teach the method of claim 1, wherein the MSG3 in the RA procedure an RRC connection resume request message (Chang: para. [0071 & 0046 & 0052 & 0057-0059] the UE may fall back to a non-EDT random access procedure and/or RRC connection setup/resume procedure). One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT procedure if (Chang: para. [0006]).

Regarding claim 7, Shan and Chang teach the method of claim 1, wherein it is determined that the RA procedure based on the first data packet fails, based on a size of an uplink (UL) grant received in the RA procedure being smaller than a size of the first data packet (Shan: Para. [0141] 3: The UE sends an RRC message on the uplink resource. This means that the UE determines, based on the UL grant in the RAR, whether to add data in a message 3 (MSG3). If the UL grant is insufficient to carry uplink data, the UE sends a conventional RRC connection setup request message, to start to set up an RRC connection), or based on a size of a UL grant received in the RA procedure being smaller than an allowed transport block size (TBS) for a current coverage enhancement (CE) level (Chang: para. [0049 & 0051] When UE needs to perform uplink transmission, the UE judges whether an EDT condition is satisfied, for example, whether a TBS including a data packet is less than or equal to a TBS threshold corresponding to a current enhanced coverage level), or based on a random access response not being successfully received in the RA procedure (Chang: para. [0077] operation 3 may be performed in the case that the RAR is not a first RAR successfully received in the current random access procedure), or based on a failure of a contention resolution in the RA procedure (Chang: para. [0073] The first fallback indication is also referred to as an “EDT failure indication” or “EDT not applicable/not appropriate” indication used by the MAC layer to notify the upper layer that EDT cannot proceed). One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT procedure if it is determined (Chang: para. [0006]).

Regarding claim 8, Shan and Chang teach the method of claim 1, wherein the first data packet is discarded even though the first data packet is not successfully transmitted to a network (Chang: para. [0072-0073 & 0061-0065] first fallback indication is also referred to as an “EDT failure indication” or “EDT not applicable/not appropriate” indication used by the MAC layer to notify the upper layer that EDT cannot proceed. Para.  [0076 & 0066 & 0010] and Fig. 1A the performing fallback to a non-EDT procedure may include flushing data in a multiplexing and assembly entity by a medium access control (MAC) layer. the MAC layer may flush data in a Msg3 buffer).  One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT procedure if it is determined according to the received RAR that EDT transmission cannot be performed (Chang: para. [0006]).

Regarding claim 9, Shan and Chang teach the method of claim 1, further comprising discarding the second data packet based on completion of the RA procedure based on the second data packet (Chang: para. [0082] Operation 6: when receiving the first fallback indication from the lower layer, the RRC performs a fallback operation, namely, performs an operation of falling back to a procedure not using EDT, instructing the lower layer to replace data in the buffer with new data). One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT (Chang: para. [0006]).

Regarding claim 10, Shan and Chang teach the method of claim 1, further comprising indicating to a radio resource control (RRC) layer that the RA procedure based on the second data packet is completed (Shan: para. [0143] In the conventional random access process, if a radio resource control (RRC) connection is to be set up, an RRC layer of a terminal usually prepares an RRC connection setup request message, and then submits the RRC connection setup request message to a MAC layer for transmission. To transmit the RRC message, the MAC layer initiates random access, transmits the RRC message to the base station in the message 3, and receives a downlink RRC connection setup message in the message 4. If the random access succeeds, the MAC layer notifies the RRC layer and submits the corresponding message to the RRC layer). 

Regarding claim 11, Shan and Chang teach the method of claim 1, wherein the wireless device is in communication with at least one of a user equipment, a network (Shan: para. [0139] and Fig. 1 1: The UE initiates random access, and indicates, by using a preamble, that early data transmission is to be performed in the current random access process. This means that the UE uses a specific random access resource to initiate the random access, and further indicates that this random access is an EDT procedure. [0140] 2: The base station returns a random access response (RAR), which carries an uplink resource. The base station replies with the RAR based on the random access preamble sent by the UE, and adds, to the RAR, a resource (UL grant) used for uplink data transmission), and/or autonomous vehicles other than the wireless device.

Regarding claims 12 and 14-20, Shan teaches wireless device in a wireless communication system (Shan: Summary), the wireless device comprising: a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver (Shan: para. [0285 & 0329] and FIG. 7 communications device includes a memory configured to store a computer instruction and a processor and transceiver), and Shan and Chang disclose all the limitations as discussed in the rejection of claims 1, 3-4 and 6-10, and therefore apparatus claims 12 and 14-20 are rejected using the same rationales.

Regarding claim 13, Shan teaches processor for a wireless device in a wireless communication system (Shan: Summary), wherein the processor (Shan: para. [0285 & 0329] and FIG. 7 communications device includes a memory configured to store a computer instruction and a processor and transceiver) is configured to: and Shan and Chang disclose all the limitations as discussed in the rejection of claim 1, and therefore system claim 13 is rejected using the same rationales.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and Chang as applied to claim 1 above, and further in view of Ryoo et al. US 20200037345 A1, hereinafter Ryoo.
Regarding claim 6, Shan and Chang teach the method of claim 1, and it is noted that Shan and Chang does not explicitly disclose: wherein the first data packet has a higher priority than the second data packet in a logical channel prioritization (LCP).
However, Ryoo from the same or similar fields of endeavor teaches the use of: wherein the first data packet has a higher priority than the second data packet in a logical channel prioritization (LCP) (Ryoo: para. [0172 & 0183-0184] UL grant having the TTI of 0.2 ms may be configured to a higher priority than the UL grant having the TTI of 1 ms. para. [0169] eNB provides the priority to the UL grant having the TTI of 1 ms in an order of A>B>C>D and provide the priority to the UL grant having the TTI of 0.2 ms in an order of C>B>A>D. This means that logical channels A, B, C, and D can use the UL grant having the TTI of 1 ms and means that the priority applied during the LCP process when logical channels A, B, C, and D are transmitted through the UL grant having the TTI of 1 ms is A>B>C>D).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ryoo in the method Shan and Chang. One of ordinary skill in the art would be motivated to do so for when receiving resources from the eNB, the UE carries UL traffic, which the UE has, that is, data satisfying a Prioritized Bit Rate (PBR) condition on the allocated resources (basically) in an order of the logical channel having the highest priority (Ryoo: para. [0114]).

Regarding claim 16, Shan, Chang and Ryoo disclose all the limitations as discussed in the rejection of claims 6, and therefore apparatus claim 16 are rejected using the same rationales.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/30/2021, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claim 10 has been withdrawn. 

Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
With regard to applicant’s remark for claim 1 (pages 8-10), applicant submits
The Office has not established a prima facie case of obviousness for at least the features of “determining that the UL grant provided in the RA Response message is not for the UP-EDT; updating the first data packet to a second data packet for the MSG3 in the RA procedure; and continuing the RA procedure based on the MSG3 with the second data packet,” as recited in amended claim 1.
Shan discloses a random access procedure in which a UE decides “whether to perform EDT” based on whether a UL grant is sufficient to carry uplink data. See Shan at paragraphs [0138] to [0141] (reproduced below, annotated). In particular, if the UL grant is insufficient to carry uplink data, then Shan’s UE “sends a conventional RRC connection setup request”
Therefore, in Shan’s system, if a UE determines that the UL grant is insufficient to carry uplink data, then the UE sends a conventional RRC connection setup request message, to begin setting up an RRC connection.
However, Shan does not disclose or suggest that the UE determines that the UL grant is not for the UP-EDT, and updates a first data packet to a second data packet for the MSG3 in the RA procedure, and then continues the same RA procedure based on the updated MSG3 (with the second data packet), as described in amended claim 1.
However, the cited paragraphs para. [0138 & 0141] of Shan teaches UE determines, based on a coverage level and an uplink data amount of the UE, whether to perform EDT. If the data amount is greater than a data amount control threshold of the current coverage level, the UE initiates a conventional random access procedure. In other words, the UE in determination step determines whether the UL grant is for EDT or not for EDT, by comparing if the data amount is greater than a data amount control 
Furthermore, Chang in para. [0054 & 00105 & 0109 & 0042 & 0048-0051 & 0070-0071] teaches user plane solution Step S170: perform fallback to a non-EDT procedure, after receiving the RAR, the UE judges whether the uplink grant in the RAR is sufficient to accommodate an entire small data packet, if not, then the UE falls back to a conventional non-EDT procedure, namely, does not include the small data packet in a Msg3 for transmission together. That is, only an RRC message is transmitted in the Msg3 to request RRC connection setup/resumption and hope to transmit data after the RRC connection setup/resumption. Therefore, the combination of Shan and Chang teach the claim limitation “determining that the UL grant provided in the RA Response message is not for the UP-EDT”.
In addition, Shan in para. [0164-0166] Step 8: after receiving the indication information indicating that data cannot be transmitted in the random access process, the RRC entity generates an RRC message that does not include the to-be-transmitted data, that is, generates a conventional RRC message, and sends the conventional RRC message to the MAC entity. Step 9: The MAC entity receives the conventional RRC message, and sends, on the uplink resource in the random access response, the conventional RRC message that does not include the to-be-transmitted data. That is, the MAC entity sends the conventional RRC message in the message 3 shown in FIG. 1. In other words, Shan teaches the RRC entity of UE updates the to-be-transmitted data (corresponds to updating the first data packet to a second data packet for the MSG3 in the RA procedure; and continuing the RA procedure based on the MSG3 with the second data packet” and rejection is thus maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892
Wong et al. US 20210037553 A1 in para. [0050] teaches an EDT-capable UE may be configured to interpret as aspect of the RAR UL grant message differently to a legacy UE, e.g. by using a different mapping/derivation function to determine the allocated resources from the fixed size resource block assignment information or by applying a different frequency hopping pattern. Thus, in effect, a RAR uplink grant may indicate a first set of radio resources to be used for a random access procedure message for a legacy terminal device, and an EDT-capable terminal may determine a second, different, set of radio resources to be used for a corresponding random access procedure message, where the second set of radio resources is determined from the first set of radio resources in accordance with a predefined relationship between them.

Zhang et al. WO 2019141061 A1 in Abstract teaches - determining, according to the uplink grant and/or the broadcast message, a maximum transmission block size allowed during the early data transmission and a resource and the number of repetitions corresponding to same; obtaining, according to the allowed maximum transmission block size, candidate values of an available transmission block size and a resource and the number of repetitions corresponding to each candidate value; and selecting, according to the size of uplink data to be sent, a suitable candidate value of the transmission block size and the resource and the number of repetitions corresponding to the candidate value to perform the early data transmission in a random access message 3.

Ye et al. US 20190045554 A1 in para. [0225] teaches determine that the UL grant is used for scheduling of EDT, wherein the UL grant has a size that is the same as that of an UL grant in the RAR in a random access procedure without EDT.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468